*653Note by
Miller, Judge:
Robinson, Judge,

(concurring):

I concur in tbe result, but cannot give my unqualified assent to the points of the syllabus. I think they should be clearly limited by the principles stated in 1 Bailey on Personal Injuries, (2nd ed.) sections 127 and 250, and Haggerty v. Hallowell Granite Co., 89 Me. 118, 35 Atl. 1029, McMillan Marble Co. v. Black, 89 Ten. 118, 14 S. W. 479, and Black’s Admr. v. Virginia Portland Cement Co., 106 Va. 121. According to these authorities a master of a stone quarry is liable for injuries sustained by his servant, due to his negligence in making reasonable inspections and tests, if a reasonable time has elapsed after the place has been rendered dangerous to give opportunity to the master to inspect and test the place and make it reasonably safe for his servant to work in. In Jacoby v. Williams, 110 Va. 55, 63, that court says: "Unquestionably where a servant is employed to engage in a dangerous work, such as excavation, quarrying and the like, the master, as a general rule, owes him the duty to use ordinary and reasonable care and diligence to make his place of work as reasonably safe as the nature of the work admits of, but this general rule does not apply to a place which is constantly changing by reason of the work done.” Citing 26 Cyc 1117. and Finalyson v. Utica M. & M. Co. (C. C. A.) 67 Fed. Rep. 510. It will be observed that this decision, as do many others, limits the exception to places which are “constantly changing by reason of the work done.” In other cases the general rule, with respect to the master’s duty to provide a reasonably safe place to work, applies t'o quarries. 1 Bailey on Personal Injuries, section 127. The decisions above cited illustrate the application of this principle, and by which I think the points of the sjdlabus should all be limited.
In this case there is evidence tending to show that the master, through its foreman, had been warned and notified as long at least as the day before the deceased was injured, that the overhanging rock was dangerous, and assured deceased that he had examined the rock and found it safe, and I am not altogether sure but the question of the reasonableness of the time for inspection by the master ought not to have been submitted to the jury, but I have yielded this point to the opinion of the majority.